DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 10/15/21 on has been entered.
 
Applicant’s response filed 10/15/21 is acknowledged and has been entered.
 
2.  Applicant is reminded of Applicant’s election with traverse of Group I in Applicant’s amendment and response filed 11/30/15.   

Claims 1, 31, 90 and 92-107 are presently being examined.  

3.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

4.  Claims 1, 31, 90, 92-95 and 97-107 stand rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 20100233251 A1 (of record) as evidenced by an admission in the instant specification on page 25 at lines 14-19 and by Franks et al (J. Nanopart. Res. 2019, 21, 195: 1-10). 

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of non-polymers, polymers, lipids, micelles, particles, metal, quantum dots, ceramics, viral particles, lipid based nanoparticles, polymeric nanoparticles, metallic nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based, PEG-PLGA, poly-glycolic acid (PGA), poly-lactic acid (PLA), polycaprolactones, polycarbonates surfactant-based emulsions, dendrimers or combination nanomaterials based such as lipid-polymer nanoparticles) conjugated or attached (i.e., coupled) to immunosuppressant(s) or immunomodulatory agent(s) such as rapamycin and that this composition may further comprise T cell epitope(s) of the same antigen (which is/are also disclosed to be an immunomodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen such as an allergen or an autoimmune disease antigen.   The i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight).  

US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol (PEG), polyethylene oxide (PEO).  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  US 20100233251 A1 discloses single or multi-dose forms of a pharmaceutical composition of the invention, including with specific carriers, buffers or excipients, including in liquid or solid form.  US 20100233251 A1 discloses that the composition comprises a therapeutically effective amount of the components.  US 20100233251 A1 also discloses that antigens may be comprised on the same nanocarrier as the immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin (see entire reference, especially [0006]-[0008], [0018], [0014], [0019], [0022], [0029],[0035], [0063],  [0071], [0079], [0085], [106], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[[0359], [0370]-[0385], [0598],  [0520], claims).

Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does teach that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  In addition, with regard to the aspect ratio of 1:1 recited in instant claim 101, as the nanocarriers may be spherical particles, the maximum to minimum dimension aspect ratio is approximately 1:1 or more.  Therefore, the claimed composition appears to be the same as the composition of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Although the art reference is silent as to the methodology used to determine the mean of a particle size distribution, the art reference does however teach that the nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm as do the nanocarriers of the instant claims.  Atlhough the “wherein” clause recited in the instant claims recites the minimum and maximum dimensions are obtained using et al (J. Nanopart. Res. 2019, 21, 195: 1-10) indicates that the particle diameters obtained even using dynamic light scattering (DLS) can vary.  Franks et al teach that different manufacturers of dynamic light scattering instruments implement various evaluation algorithms, and that users often implicitly assume that the various algorithms yield the same mean value and deliver results of the same precision.  Franks et al teach that “the average particle diameters from different algorithms differ significantly”, “precision, both within-laboratory (repeatability) as well as between-laboratory standard deviations (reproducibility), differs between the algorithms” (especially abstract), and “The evaluation of single-laboratory and ILC [inter-laboratory comparison] data confirms that the different evaluation algorithms of DLS are not yielding equivalent results…The data also show that different mean values can be obtained, even for highly monodisperse samples” (especially conclusions) (see entire reference).  Therefore, the claimed composition appears to be the same as the composition of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Therefore, the claimed composition appears to be the same as the composition of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Instant claims, including claims 90 and 93, are included in this rejection because at a minimum, allergies are characterized by antigen-specific antibody isotype shift and production by B cells.  

The instant claims are also included in this rejection with regard to the recited maximum and minimum dimensions because the admission in the instant specification on page 25 at lines 14-19 is that the maximum dimension or the minimum dimension of a synthetic nanocarrier means the largest dimension or smallest dimension, respectively, of a nanocarrier measured along any axis of the synthetic nanocarrier. Thus, the art reference teaches nanocarriers that fall within range recited in instant base claim 1 and thus the aspect ratio of the maximum to minimum dimensions of the synthetic nanocarriers that are not perfectly spherical would be greater than 1:1.     

Instant claim 99 is also included in this rejection because the art reference discloses combination polymers and also discloses that the linker for coupling may be a polyether, and thus the polyester synthetic nanocarriers also comprise a polyester coupled to a polyether.  




Applicant’s arguments filed 10/15/21 have been fully considered but are not persuasive.

Applicant’s arguments are of record in the amendment and response filed 10/15/21 at section IIA and are reiterations of prior arguments.

As noted in the prior Office Action of record, Applicant argues that the art reference does not teach each and every element of the claims, i.e., the load of rapamycin recited in the instant claims, that the immunostimulatory agents and immunomodulatory agents of the art reference are not identical and that the Examiner has allegedly provided no justification that one would have concluded that rapamycin would be used at the recited loads.  

However, the art reference explicitly discloses that the immunostimulatory agent can be immune suppressants, and the immunosuppressant can be rapamycin.

As enunciated in the prosecution history, the art reference discloses:

“[0006] The immunostimulatory agent helps stimulate the immune system (in a manner that can ultimately enhance, suppress, direct, or redirect an immune response). Immunostimulatory  agents, therefore, include immune suppressants”, and

at [0029] ”In some embodiments, the immunostimulatory agent is an immunosuppressant (suppresses an immune response). In some embodiments, the immunosuppressant is cyclosporin, a steroid, methotrexate or any agent that interferes with T cell activation. In some embodiments, the immunostimulatory  agent induces regulatory T cells (e.g., TGF-.beta., rapamycin or retinoic acid)”, and 

at  [0172] “Immunostimulatory agent: As used herein, the term "immunostimulatory  agent" refers to an agent that modulates an immune response to an antigen but is not the antigen or derived from the antigen. "Modulate", as used herein, refers to inducing, enhancing, suppressing, directing, or redirecting an immune response”, and 
[0224] “In some embodiments, inventive nanocarriers, such as vaccine nanocarriers, comprise less than less than 90% by weight, less than 75% by weight, less than 50% by weight, less than 40% by weight, less than 30% by weight, less than 20% by weight, less than 15% by weight, less than 10% by weight, less than 5% by weight, less than 1% by weight, or less than 0.5% by weight of the immunomodulatory agent.” 
Thus, the art reference explicitly discloses that the immunostimulatory agent may therefore be an immune suppressant, or immunosuppressant, that is rapamycin, and that an immunostimulatory agent is an agent that modulates an immune response to an antigen, including a suppression of the immune response, and discloses the load for such an agent.  The art reference also therefore discloses the elements of the composition as arranged in the instant claims.

Applicant is reminded:
A species which is specifically disclosed in a prior art reference is anticipatory even though it appears "without special emphasis in a longer list." Perricone v.Medicis Pharm. Corp., 432 F.3d 1368, 1376 (Fed. Cir. 2005).  The prior art disclosure is simply a shorthand representation of a list that contains a species which reads on Appellants' claimed invention and which appears "without special emphasis" in the list. Perricone 432 F.3d 1376. 

Even if choices are to be made…, such choices do not disqualify the disclosure from being anticipatory. In Win. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356, 1361-62 (Fed. Cir. 2012). 

The art reference further discloses “The invention provides vaccine nanocarriers capable of stimulating an immune response in T cells and/or in B cells, in some embodiments, comprising at least one immunomodulatory agent, and optionally comprising at least one targeting moiety and optionally at least one immunostimulatory agent” (see abstract).  This is disclosure that the nanocarrier need only comprise an immunomodulatory agent; according to the disclosure cited above, that immunostimulatory agent may be the immunosuppressant rapamycin. Applicant’s citation of para [0190] does not obviate this point, as the disclosure therein is “As used herein, the term “vaccine nanocarrier” refers to an entity comprising at least one immunomodulatory agent or immunostimulatory agent.” As noted above, the immunostimulatory agent may be the immunosuppressant rapamycin and accordingly, it  modulates the immune response to an antigen (the MHC II epitope of an antigen in the instant case). 

Applicant argues that para [0220] of the art reference discloses that the immunomodulatory agent or the immunostimulatory agent may be associated with different locales of vaccine nanocarriers, and later states that this is evidence that the art reference distinguishes its immunostimulatory agents from its immunomodulatory agents.  Applicant further argues that para [0371] that discloses that the immunomodulatory agent and/or the immunostimulatory agent is effectively encapsulated within the nanocarrier, and paras [0423]-[0426] categorize immunomodulatory agents and immunostimulatory agents as two different entities.

However, para [0219] states that the agent may be for example, embeddded within a polymer, encapsulated within a lipid membrane surround the polymeric core of the vaccine nanocarrier, may be associated with the exterior surface of a polymer, or may be embedded within the polymer of a vaccine nanocarrier.  Paragraphs [0423]-[0426] are not limiting disclosure, as they begin “In some embodiments...”.  The definition of “couple” or “coupled” in the instant specification certain encompasses this said disclosure, e.g., coupled means to chemically associate one entity with another covalently or non-covalently, and “in embodiments, encapsulation is a form of coupling” (see page 18 at lines 5-13).  Applicant’s arguments that the office has not established why one of ordinary skill in the art would be led to believe that immunostimulatory agents and the immunodulatory agents of the art reference could be used interchangeably; however, this argument is not persuasive, as the immunostimulatory agent is the immunosuppressant rapamycin.  

Applicant further argues that the art reference fails to disclose at least the load of rapamycin on average across the first population of synthetic nanocarriers of at least 2% but no more than 25% (weight/weight).  However, this argument is not persuasive, as the art reference range of immunosuppressant load may comprise less than 30% by weight (which includes less than 25% by weight).  As regards Applicant’s further note about mean particle size distribution obtained using dynamic light scattering not being explicitly disclosed in the art reference, the art reference does disclose the same minimum and maximum dimensions as are recited in the instant claims, and evidentiary reference Franks et al teaches that even using DLS, these dimensions can vary between measurements in lab and between laboratories using different algorithms.

5.  Claims 1, 31, 90, 92-95 and 97-107 stand rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 20100233251 A1 (of record) as evidenced by an admission in the instant specification on page 25 at lines 14-19 and by Franks et al (J. Nanopart. Res. 2019, 21, 195: 1-10).

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of non-polymers, polymers, lipids, micelles, particles, metal, quantum dots, ceramics, viral particles, lipid based nanoparticles, polymeric nanoparticles, metallic nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based, PEG-PLGA, poly-glycolic acid (PGA), poly-lactic acid (PLA), polycaprolactones, polycarbonates surfactant-based emulsions, dendrimers or combination nanomaterials based such as lipid-polymer nanoparticles) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin and that this composition may further comprise T cell epitope(s) of the same antigen (which is/are also disclosed to be an immunodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen such as an allergen, a degenerate disease antigen, a cancer antigen, an autoimmune disease antigen, an alloantigen, xenoantigen, a contact sensitizer, a hapten or a metabolic disease enzyme or product thereof.   The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight).  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol (PEG), polyethylene oxide (PEO).  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  US 20100233251 A1 discloses single or multi-dose forms of a pharmaceutical composition of the invention, including with specific carriers, buffers or excipients, including in liquid or solid form.  US 20100233251 A1 discloses that the composition comprises a therapeutically effective amount of the components.  US 20100233251 A1 also discloses that antigens may be comprised on the same nanocarrier as the immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin (see entire reference, especially [0006]-[0008], [0018], [0014], [0019], [0022], [0029],[0035], [0063],  [0071], [0079], [0085], [106], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[[0359], [0370]-[0385], [0598],  [0520], claims).

Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does teach that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  In addition, with regard to the aspect ratio of 1:1 recited in instant claim 101, as the nanocarriers may be spherical particles, the maximum to minimum dimension aspect ratio is approximately 1:1 or more. 

Although the art reference is silent as to the methodology used to determine the mean of a particle size distribution, the art reference does however teach that the nanocarriers have a mean geometric diameter that is greater than 110 nm but less than 500 nm as do the nanocarriers of the instant claims.  Atlhough the “wherein” clause recited in the instant claims recites the minimum and maximum dimensions are obtained using dynamic light scattering (DLS), evidentiary reference Franks et al (J. Nanopart. Res. 2019, 21, 195: 1-10) indicates that the particle diameters obtained even using dynamic light scattering (DLS) can vary.  Franks et al teach that different manufacturers of dynamic light scattering instruments implement various evaluation algorithms, and that users often implicitly assume that the various algorithms yield the same mean value and deliver results of the same precision.  Franks et al teach that “the average particle diameters from different algorithms differ significantly”, “precision, both within-laboratory (repeatability) as well as between-laboratory standard deviations (reproducibility), differs between the algorithms” (especially abstract), and “The evaluation of single-laboratory and ILC [inter-laboratory comparison] data confirms that the different evaluation algorithms of DLS are not yielding equivalent results…The data also show that different mean values can be obtained, even for highly monodisperse samples” (especially conclusions) (see entire reference).  Therefore, the claimed composition appears to be the same as the composition of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Instant claims 90 and 93 is included in this rejection because at a minimum, allergies are characterized by antigen-specific antibody isotype shift and production by B cells.  

The instant claims are also included in this rejection with regard to the recited maximum and minimum dimensions because the admission in the instant specification on page 25 at lines 14-19 is that the maximum dimension or the minimum dimension of a synthetic nanocarrier means the largest dimension or smallest dimension, respectively, of a nanocarrier measured along any axis of the synthetic nanocarrier. Thus, the art reference teaches nanocarriers that fall within range recited in instant base claim 1 and thus the aspect ratio of the maximum to minimum dimensions of the synthetic nanocarriers that are not perfectly spherical would be greater than 1:1.     

Instant claim 99 is also included in this rejection because the art reference discloses combination polymers and also discloses that the linker for coupling may be a polyether, and thus the polyester synthetic nanocarriers also comprise a polyester coupled to a polyether.  

Applicant’s arguments have been fully considered but are not persuasive. 

Applicant’s arguments are of record in the response filed 10/15/21 at section IIB and are the same as those presented at section IIA.

The Examiner’s rebuttal of Applicant’s arguments above also pertain hereto.

6.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.  Claims 1, 31, 90, 92-95 and 97-107 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20100233251 A1 (of record) in view of Haddadi et al (J. Biomed. Mater. Res. Part A, 2007: 885-898, IDS reference).   

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of non-polymers, polymers, lipids, micelles, particles, metal, quantum dots, ceramics, viral particles, lipid based nanoparticles, polymeric nanoparticles, metallic nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based, PEG-PLGA, poly-glycolic acid (PGA), poly-lactic acid (PLA), polycaprolactones, polycarbonates surfactant-based emulsions, dendrimers or combination nanomaterials based such as lipid-polymer nanoparticles) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin and that this composition may further comprise T cell epitope(s) of the same antigen (which is/are also disclosed to be an immunodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen such as an allergen, a degenerate disease antigen, a cancer antigen, an autoimmune disease antigen, an alloantigen, xenoantigen, a contact sensitizer, a hapten or a metabolic disease enzyme or product thereof.   The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight).  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol (PEG), polyethylene oxide (PEO).  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  US 20100233251 A1 discloses single or multi-dose forms of a pharmaceutical composition of the invention, including with specific carriers, buffers or excipients, including in liquid or solid form.  US 20100233251 A1 discloses that the composition comprises a therapeutically effective amount of the components.  US 20100233251 A1 also discloses that antigens may be comprised on the same nanocarrier as the immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin (see entire reference, especially [0006]-[0008], [0018], [0014], [0019], [0022], [0029],[0035], [0063],  [0071], [0079], [0085], [106], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[[0359], [0370]-[0385], [0598],  [0520], claims).

US 20100233251 A1 is silent as to the method by which the mean of a particle size distribution was obtained is dynamic light scattering.

Haddadi et al teach PLGA nanoparticles coupled to rapamycin, wherein the nanoparticle size and size distribution were determined by dynamic light scattering methodology using a ZetasizerTM, and wherein the size range for rapamycin-loaded nanoparticles was 165-500 nm with an average of 307 nm, and wherein the size of the non-coupled nanoparticles was on average 280 nm with a range of 150-450 nm.  Haddadi et al teach that the diameter of the nanoparticles measured from SEM was in agreement with the results of light scattering measurements (see entire reference, especially page 887 at the left column, page 888 at the right column, Table 1).   

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used dynamic light scattering to measure the mean of the particle size distribution of the nanocarriers of the primary art reference and to have used these as the population of nanocarriers in the composition disclosed by the primary art reference.

One of ordinary skill in the art at the time the invention was made would have been motivated to use the nanocarriers because they will have been measured by a methodology for determining average size.

Although the art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does teach that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  In addition, with regard to the aspect ratio of 1:1 recited in instant claim 101, as the nanocarriers may be spherical particles, the maximum to minimum dimension aspect ratio is approximately 1:1 or more.  Therefore, the claimed composition appears to be similar to the composition of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show an unobvious distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Instant claims 90 and 93 is included in this rejection because at a minimum, allergies are characterized by antigen-specific antibody isotype shift and production by B cells.  

The instant claims are also included in this rejection with regard to the recited maximum and minimum dimensions because the admission in the instant specification on page 25 at lines 14-19 is that the maximum dimension or the minimum dimension of a synthetic nanocarrier means the largest dimension or smallest dimension, respectively, of a nanocarrier measured along any axis of the synthetic nanocarrier. Thus, the art reference teaches nanocarriers that fall within range recited in instant base claim 1 and thus the aspect ratio of the maximum to minimum dimensions of the synthetic nanocarriers that are not perfectly spherical would be greater than 1:1.     

Instant claim 99 is also included in this rejection because the art reference discloses combination polymers and also discloses that the linker for coupling may be a polyether, and thus the polyester synthetic nanocarriers also comprise a polyester coupled to a polyether.  

Applicant’s arguments filed 10/15/21 have been fully considered but are not persuasive.

Applicant’s arguments are of record in the amendment and response filed 10/15/21 at section III and are identical to those prior arguments at section IIA.

The Examiner’s rebuttal of Applicant’s arguments above also pertain hereto.
8. Claims 1 and 96 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20100233251 A1 (of record) in view of Bae et al (Macromolecules, 2009: 42: 3437-3442, of record) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6 and by Franks et al (J. Nanopart. Res. 2019, 21, 195: 1-10).   

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of non-polymers, polymers, lipids, micelles, particles, metal, quantum dots, ceramics, viral particles, lipid based nanoparticles, polymeric nanoparticles, metallic nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based, PEG-PLGA, poly-gycolic acid (PGA), poly-lactic acid (PLA), polycaprolactones, polycarbonates surfactant-based emulsions, dendrimers or combination nanomaterials based such as lipid-polymer nanoparticles) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin and that this composition may further comprise T cell epitope(s) of the same antigen (which is/are also disclosed to be an immunodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen such as an allergen, a degenerate disease antigen, a cancer antigen, an autoimmune disease antigen, an alloantigen, xenoantigen, a contact sensitizer, a hapten or a metabolic disease enzyme or product thereof.   The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight).  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol (PEG), polyethylene oxide (PEO).  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  US 20100233251 A1 discloses single or multi-dose forms of a pharmaceutical composition of the invention, including with specific carriers, buffers or excipients, including in liquid or solid form.  US 20100233251 A1 discloses that the composition comprises a therapeutically effective amount of the components.  US 20100233251 A1 also discloses that antigens may be comprised on the same nanocarrier as the immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin (see entire reference, especially [0006]-[0008], [0018], [0014], [0019], [0022], [0029],[0035], [0063],  [0071], [0079], [0085], [106], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[[0359], [0370]-[0385], [0598],  [0520], claims).

US 20100233251 A1 does not disclose wherein the synthetic nanocarriers of at least one of the populations comprises a polymer that is a non-methoxy-terminated polymer comprising block copolymers of ethylene oxide and propylene oxide.  

Evidentiary reference Oxford Dictionary (2016) teaches that the trademark or the trade name “PLURONIC” is used to identify any of a class of block-copolymers of ethylene oxide and propylene oxide. 

Bae et al teaches surface functionalization of poly (propylene sulfide) nanoparticles using PluronicTM-vinyl sulfone modified with divinyl sulfone.  Bae et al teach VS-terminated polyethylene glycol-PLLA copolymer, wherein the VS (vinyl sulfone) -functionalized nanocarrier towards thiols was used in tandem with cysteinylated peptides conjugated thereto (see entire reference). 

The admission in the specification on page 27 at lines 5-6 is that at least one terminus ends with a moiety other than methoxy (and in this instance it is taught by Bae et al to be vinyl sulfone).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the nanoparticle of Bai et al in the composition taught by the primary art reference.

One of ordinary skill in the art would have been motivated to do this in order to utilize a nanocarrier prepared by the coupling strategy taught by Bae et al, particularly in light of the disclosure of the primary art reference that such nanocarriers may be functionalized in such a fashion.

Although the primary art reference is silent as to the methodology used to determine the mean of a particle size distribution, the art reference does however teach that the nanocarriers have a mean geometric diameter that is greater than 110 nm but less than 500 nm as do the nanocarriers of the instant claims.  Atlhough the “wherein” clause recited in the instant claims recites the minimum and maximum dimensions are obtained using dynamic light scattering (DLS), evidentiary reference Franks et al (J. Nanopart. Res. 2019, 21, 195: 1-10) indicates that the particle diameters obtained even using dynamic light scattering (DLS) can vary.  Franks et al teach that different manufacturers of dynamic light scattering instruments implement various evaluation algorithms, and that users often implicitly assume that the various algorithms yield the same mean value and deliver results of the same precision.  Franks et al teach that “the average particle diameters from different algorithms differ significantly”, “precision, both within-laboratory (repeatability) as well as between-laboratory standard deviations (reproducibility), differs between the algorithms” (especially abstract), and “The evaluation of single-laboratory and ILC [inter-laboratory comparison] data confirms that the different evaluation algorithms of DLS are not yielding equivalent results…The data also show that different mean values can be obtained, even for highly monodisperse samples” (especially conclusions) (see entire reference).  Therefore, the claimed composition appears to be the same as the composition of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Applicant’s arguments filed 10/15/21 have been fully considered but are not persuasive.

Applicant’s arguments are of record in the amendment and response filed 10/15/21 at section III and are identical to those prior arguments at section IIA.

The Examiner’s rebuttal of Applicant’s arguments above also pertain hereto.

9.  Claims 1, 31, 90, 92-95 and 97-107 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20100233251 A1 (of record) in view of US 2010069426 A1, and US 20080031899 A1.

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of non-polymers, polymers, lipids, micelles, particles, metal, quantum dots, ceramics, viral particles, lipid based nanoparticles, polymeric nanoparticles, metallic nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based, PEG-PLGA, poly-glycolic acid (PGA), poly-lactic acid (PLA), polycaprolactones, polycarbonates surfactant-based emulsions, dendrimers or combination nanomaterials based such as lipid-polymer nanoparticles) conjugated or attached (i.e., coupled) to immunosuppressant(s) or immunomodulatory agent(s) such as rapamycin and that this composition may further comprise T cell epitope(s) of the same antigen (which is/are also disclosed to be an immunodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen such as an allergen or an autoimmune disease antigen.   The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight).  

US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol (PEG), polyethylene oxide (PEO).  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  US 20100233251 A1 discloses single or multi-dose forms of a pharmaceutical composition of the invention, including with specific carriers, buffers or excipients, including in liquid or solid form.  US 20100233251 A1 discloses that the composition comprises a therapeutically effective amount of the components.  US 20100233251 A1 also discloses that antigens may be comprised on the same nanocarrier as the immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin (see entire reference, especially [0006]-[0008], [0018], [0014], [0019], [0022], [0029],[0035], [0063],  [0071], [0079], [0085], [106], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0224], [0353]-[[0359], [0370]-[0385], [0598],  [0520], claims).

Although US 20100233251 A1 is silent as to the mean particle size being determined by dynamic light scattering (DLS).

US 2010069426 A1 discloses a composition comprising polymeric nanoparticles, e.g., PLA-PEG conjugated to a therapeutic agent such as rapamycin comprising about 1 to 20 weight percent or about 2 to about 20 weight percent of the therapeutic agent.  US 2010069426 A1 discloses that the nanoparticles can be less than 300 nm, less than about 200 nm, less than about 150 nm or about 70 nm to 200 nm, wherein the particle size is determined by dynamic light scattering, associated with the hydrodynamic radius of particles.  US 2010069426 A1 discloses that the composition is useful for ameliorating organ rejection after transplant in a patient (see entire reference, especially [0003], [0005], [0018], [0055], [0079], [0119], [0120], [0129], [0132]).

US 20080031899 A1 discloses antigen-specific suppression as a critical form of immunotherapy needed in clinical transplantation rejection and autoimmunity, wherein use of immunosuppressive drugs such as rapamycin has led to great advances in treatment of these disorders.  US 20080031899 A1 discloses that rapamycin inhibits maturation and allostimulatory capacity of dendritic cells by downregulation expression of costimulatory molecules and secretion of inflammatory cytokines.  US 20080031899 A1 further discloses that T cells are important targets of immunosuppressive drugs, which act by inhibiting genes for inflammatory cytokines and reduce T cell proliferation (see entire reference, especially [0057], [122], [125]-[131]).  

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have measured the dimensions of the nanoparticles of the primary art reference by dynamic light scattering as is disclosed by US 2010069426 A1. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the nanoparticles of the primary art reference coupled to rapamycin at either the weight percentages taught by the primary art reference (i.e., less than 30%) or by US 2010069426 A1 (i.e., about 2% to about 20%).  

One of ordinary skill in the art would have been motivated to do this in order to measure the hydrodynamic radius of the particles by dynamic light scattering as is disclosed by US 2010069426 A1.  One of ordinary skill in the art would have been motivated to explore ranges of rapamycin disclosed by the primary art reference or by US 2010069426 A1 in order to engage in routine optimization for different applications, particularly given the disclosure in all of the cited references that rapamycin and/or antigen specific suppression are forms of therapy for autoimmunity, transplant rejection, and allergic responses, all of which potentially comprise undesired humoral immune response.  

Although the primary art reference does not explicitly (ipsis verbis) disclose that the T cell epitope is a MHC class II-restricted epitope, nor explicitly disclose that an additional T cell epitope may be a MHC class I restricted epitope, said art reference does teach that the T cell antigen(s) is an antigen that is specifically recognized by a T cell receptor on a T cell via presentation of the antigen or peptide portion thereof (i.e., an epitope) bound to a MHC complex molecule, and that MHC class I and class II antigenic peptide epitopes stimulate CD8+ and CD4+ T cells, respectively.  In addition, with regard to the aspect ratio of 1:1 recited in instant claim 101, as the nanocarriers may be spherical particles, the maximum to minimum dimension aspect ratio is approximately 1:1 or more.  Therefore, the claimed composition appears to be similar to the composition of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the composition of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the composition of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

The instant claims, including claims 90 and 93, are included in this rejection because at a minimum, allergies are characterized by antigen-specific antibody isotype shift and production by B cells, while some autoimmune diseases are also characterized by undesirable humoral immune responses (e.g., SLE), and transplant rejection can be mediated by an undesirable immune response.  

The instant claims are also included in this rejection with regard to the recited maximum and minimum dimensions because the admission in the instant specification on page 25 at lines 14-19 is that the maximum dimension or the minimum dimension of a synthetic nanocarrier means the largest dimension or smallest dimension, respectively, of a nanocarrier measured along any axis of the synthetic nanocarrier. Thus, the primary art reference teaches nanocarriers that fall within range recited in instant base claim 1 and thus the aspect ratio of the maximum to minimum dimensions of the synthetic nanocarriers that are not perfectly spherical would be greater than 1:1.     

Instant claim 99 is also included in this rejection because the primary art reference discloses combination polymers and also discloses that the linker for coupling may be a polyether, and thus the polyester synthetic nanocarriers also comprise a polyester coupled to a polyether.  

Applicant’s arguments filed 10/15/21 have been fully considered but are not persuasive.

Applicant’s arguments are of record in the amendment and response filed 10/15/21 at section III and are identical to those prior arguments at section IIA.

The Examiner’s rebuttal of Applicant’s arguments above also pertain hereto.
10.  Claim 96 stands rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20100233251 A1 (of record) in view of US 2010069426 A1, and US 20080031899 A1 as applied to claims 1, 31, 90, 92-95 and 97-107 above, and further in view of Bae et al (Macromolecules, 2009: 42: 3437-3442, of record) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6.   

The disclosures of US 20100233251 A1, US 2010069426 A1, and US 20080031899 A1
Have been discussed above, hereafter referred to as “the combined references”.

The combined references do not disclose wherein the synthetic nanocarriers of at least one of the populations comprises a polymer that is a non-methoxy-terminated polymer comprising block copolymers of ethylene oxide and propylene oxide.  

Evidentiary reference Oxford Dictionary (2016) teaches that the trademark or the trade name “PLURONIC” is used to identify any of a class of block-copolymers of ethylene oxide and propylene oxide. 

Bae et al teach surface functionalization of poly (propylene sulfide) nanoparticles using PluronicTM-vinyl sulfone modified with divinyl sulfone.  Bae et al teach VS-terminated polyethylene glycol-PLLA copolymer, wherein the VS (vinyl sulfone) -functionalized nanocarrier towards thiols was used in tandem with cysteinylated peptides conjugated thereto (see entire reference). 

The admission in the specification on page 27 at lines 5-6 is that at least one terminus ends with a moiety other than methoxy (and in this instance it is taught by Bae et al to be vinyl sulfone).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the nanoparticle of Bai et al in the composition taught by the combined references.

One of ordinary skill in the art would have been motivated to do this in order to utilize a nanocarrier prepared by the coupling strategy taught by Bae et al, particularly in light of the disclosure of the primary art reference US 20100233251 A1 that such nanocarriers may be functionalized in such a fashion.

Applicant’s arguments filed 10/15/21 have been fully considered but are not persuasive.

Applicant’s arguments are of record in the amendment and response filed 10/15/21 at section III and are identical to those prior arguments at section IIA.

The Examiner’s rebuttal of Applicant’s arguments above also pertain hereto.


11.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12. Claims 1, 31, 90 and 93-107 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 33, 88, 92-95 and 99-105 of copending Application No. 14/810,457 in view of US 20100233251 A1 (of record).  

The instant claims recite that the population of synthetic nanocarriers are coupled to rapamycin.

The claims of ‘457 recite that the first population of polymeric synthetic nanocarriers are coupled to mTOR inhibitors, but do not recite “rapamycin”, nor that the population of nanocarriers are also coupled to MHC class I restricted epitopes, nor the distributions recited in instant claims 103-107.

US 20100233251 A1 provides all of these teachings in the context of the nanocarriers such as those recited in the claims of '457. The disclosure of US 20100233251 A1 is enunciated in detail supra in this Office Action.  

It would have been prima facie obvious to have used rapamycin as the mTOR inhibitor in the claims of ‘457, as per the disclosure of US 20100233251 A1, and optionally to have also coupled MHC class I epitopes of an allergen to the nanocarriers, as well as to have produced nanocarrier compositions conforming to those recited in instant claims 103-107.  One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order to make a composition to treat allergy.

With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of ‘457 in view of these said references.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified (see section IVA of Applicant’s response filed 10/15/21).  Applicant also argues that the Office has not established that the claims are either anticipated by or been obvious over the reference claims. However, this argument is not persuasive for the reasons of record and those noted above in this office action.

13.  Claims 1, 31, 90 and 93-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 30, 31, 69, 80, 90, 91 and 94-99 of copending Application No.14/810,450 in view of US 20100233251 A1 (of record).  

The instant claims recite that the population of synthetic nanocarriers are coupled to rapamycin.

The claims of ‘450 recite that the first population of polymeric synthetic nanocarriers are coupled to mTOR inhibitors, but do not recite “rapamycin".

US 20100233251 A1 provides this teaching in the context of the nanocarriers such as those recited in the claims of '450. The disclosure of US 20100233251 A1 is enunciated in detail supra in this Office Action.  

It would have been prima facie obvious to have used rapamycin as the mTOR inhibitor in the claims of ‘450, as per the disclosure of US 20100233251 A1.  One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order to make a composition to treat allergy.

With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of ‘450 in view of these said references.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified (see section IVA of Applicant’s response filed 10/15/21).  Applicant also argues that the Office has not established that the claims are either anticipated by or been obvious over the reference claims. However, this argument is not persuasive for the reasons of record and those noted above in this office action.

14.  Claims 1, 31, 90 and 93-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 29, 31 and 91-97 of copending Application No. 13/457,994.  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to have administered the MHC class II restricted epitopes of an allergen not coupled to nanocarriers.  One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order that a subset of epitopes could directly bind to MHC class II on the surface of a cell.  In addition, US 20100233251 A1 (of record) teaches multiple configurations of compositions comprising nanoparticles coupled to immunosuppressants such as rapamycin and further comprising either nanocarriers coupled to MHC class II epitopes of an allergen or wherein the MHC class II epitopes of an allergen are not coupled to nanoparticles.  

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified (see section IVA of Applicant’s response filed 10/15/21).  Applicant also argues that the Office has not established that the claims are either anticipated by or been obvious over the reference claims. However, this argument is not persuasive for the reasons of record and those noted above in this office action.

15.  Claims 1, 31, 90 and 93-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 27, 45, 46, 48-60 of copending Application No. 14/810,418.  Although the claims at issue are not identical, they are not patentably distinct from each other because dependent claim 45 of ‘418 recites that the rapamycin is in an amount effective to generate a tolerogenic immune response to the APC presentable antigen (i.e., it is an antigen that generates an undesired immune response) and dependent claim 46 of ‘418 recites that the APC presentable antigen comprises an MHC class II restricted and/or MHC class I restricted epitope (i.e., the MHC class II restricted epitope can induce CD4+ T cells that provide help for a humoral immune response), and the APCD presentable antigen in claim 48 of ‘418 is an allergen or an autoantigen associated with an autoimmune disease.  

Claims 1, 31, 90 and 93-107 are directed to an invention not patentably distinct from claims 1, 27, 45, 46, 48-60 of commonly assigned 14/810,418, as is enunciated above.  

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 14/810,418, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified (see section IVA of Applicant’s response filed 10/15/21).  Applicant also argues that the Office has not established that the claims are either anticipated by or been obvious over the reference claims. However, this argument is not persuasive for the reasons of record and those noted above in this office action.

16.  Claims 1, 31, 90 and 93-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/056,204 (IDS reference pgPub US 20190076522 A1) in view of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6.  

The instant claims recite that the population of synthetic nanocarriers are coupled to rapamycin.

The claims of ‘204 recite that the first population of polymeric synthetic nanocarriers comprise an immunosuppressant, but do not recite “rapamycin", and also recite that the composition also comprises an APC presentable antigen, but does not recite wherein the antigen is an “allergen” or an “autoantigen”. The claims of ‘204 also do not recite the nanocarrier dimensions, nor load percent rapamycin.  
US 20100233251 A1 provides these teachings in the context of the nanocarriers. A subset of imitations recited in instant dependent claims 31, 90, 92-107 and not recited in the claims of ‘204 are also disclosed by US 20100233251 A1, Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6. 
 
The disclosure of US 20100233251 A1 is enunciated in detail supra in this Office Action:

US 20100233251 A1 discloses a composition, wherein the composition comprises a population of synthetic nanocarriers (such as those comprised of non-polymers, polymers, lipids, micelles, particles, metal, quantum dots, ceramics, viral particles, lipid based nanoparticles, polymeric nanoparticles, metallic nanoparticles, surfactant-based emulsions, dendrimers, protein based, peptide based, PEG-PLGA, poly-gycolic acid (PGA), poly-lactic acid (PLA), polycaprolactones, polycarbonates surfactant-based emulsions, dendrimers or combination nanomaterials based such as lipid-polymer nanoparticles) conjugated or attached (i.e., coupled) to immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin and that this composition may further comprise T cell epitope(s) of the same antigen (which is/are also disclosed to be an immunodulatory agent to be used in a vaccine composition), the antigen being an atopic disease antigen such as an allergen, a degenerate disease antigen, a cancer antigen, an autoimmune disease antigen, an alloantigen, xenoantigen, a contact sensitizer, a hapten or a metabolic disease enzyme or product thereof, and wherein the T cell epitope(s) can be class II MHC (CD4+ T cell response) or class I MHC T cell (Cd8+ T cell response) epitopes.   The nanocarriers have a mean geometric diameter that is greater than 100 nm but less than 500 nm in some embodiments.  The immunosuppressant [i.e., rapamycin] may comprise less than 30% by weight (which includes less than 25% by weight).  US 20100233251 A1 discloses that the nanocarriers may be comprised of block or random or mixed copolymers of polyethylene, polyesters, polyethers, polycarbonates, polyacetals, polyethers, polyesters, polyethylenes, polyethylene glycol (PEG), polyethylene oxide (PEO).  US 20100233251 A1 discloses that it is often desirable to use a population of nanocarriers that is relatively uniform in terms of size, shape and/or composition so that each nanocarrier has similar properties; for example, at least 80%, at least 90%, or at least 95% of the nanocarriers may have a diameter or greatest dimension that falls within 5%, 10% or 20% of the average diameter or greatest dimension.  US 20100233251 A1 discloses nanospheres (i.e., a sphere has an aspect ratio of maximum to minimum dimension of about 1:1, whereas nanocarriers that are not absolutely spherical have an aspect ratio greater than 1:1).  US 20100233251 A1 discloses single or multi-dose forms of a pharmaceutical composition of the invention, including with specific carriers, buffers or excipients, including in liquid or solid form.  US 20100233251 A1 discloses that the composition comprises a therapeutically effective amount of the components.  US 20100233251 A1 also discloses that antigens may be comprised on the same nanocarrier as the immunosuppressant(s)/immunomodulatory agent(s) such as rapamycin (see entire reference, especially [0006]-[0008], [0018], [0014], [0019], [0022], [0029],[0035], [0063],  [0071], [0079], [0085], [106], [0182], [0190], [0127], [0182], [0102], [0108], [0113], [0182], [0202], [0224], [0353]-[[0359], [0370]-[0385], [0598],  [0520], claims).

It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to have used rapamycin as the immunosuppressant and an allergen or an autoantigen as the APC presentable antigen in the claims of ‘204, as per the disclosure of US 20100233251 A1, and to have incorporated the other said limitations as per the disclosure of US 20100233251 A1.  One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order to make a composition to treat allergy or an autoimmune condition.  In the case of instant claim 92, it would have been prima facie obvious to have avoided inclusion of B cell epitopes of antigens that cause an undesirable humoral immune response, such as allergens and autoantigens that cause SLE due to deleterious antibodies known by one of ordinary skill in the art to play a role in both types of conditions. 

With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of ‘204 in view of these said references.

In addition, it would have been prima facie obvious to have included the rapamycin in an amount effective to generate a tolerogenic immune response to the APC presentable antigen (i.e., it is an antigen that generates an undesired immune response) as this is the aim of using an immunosuppressant in conjunction with the antigen In addition, it would have been prima facie obvious to have included an MHC class I restricted epitope (i.e., the MHC class II restricted epitope can induce CD4+ T cells that provide help for a humoral immune response)

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 31, 90 and 93-107 are directed to an invention not patentably distinct from claims 1-18 of commonly assigned 16/056,204, as is enunciated above.  

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 14/810,418, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified (see section IVA of Applicant’s response filed 10/15/21).  Applicant also argues that the Office has not established that the claims are either anticipated by or been obvious over the reference claims. However, this argument is not persuasive for the reasons of record and those noted above in this office action.

17.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

18.  Claims 1, 31, 90 and 93-107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,289,476 (IDS reference).  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to have administered the MHC class II restricted epitopes of an allergen not coupled to nanocarriers.  One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order that a subset of epitopes could directly bind to MHC class II on the surface of a cell.  In addition, US 20100233251 A1 (of record) teaches multiple configurations of compositions comprising nanoparticles coupled to immunosuppressants such as rapamycin and further comprising either nanocarriers coupled to MHC class II epitopes of an allergen or wherein the MHC class II epitopes of an allergen are not coupled to nanoparticles.  US 20100233251 A1 provides teachings recited in instant claims 92, 93, 95 and 97-107 that are not recited in the claims of ‘476.   With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of ‘476 in view of these said references. 

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified (see section IV of Applicant’s response filed 6/29/20).  

19.  Claims 1, 31, 90 and 93-107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-12 of U.S. Patent No. 9,289,477 (IDS reference) in view of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6.

Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the claims of '477 comprise the composition of the instant claims and the synthetic nanocarriers are coupled to B cell epitopes of the antigen (for a humoral response).  With regard to the inclusion of claims 90, 93, 94, 100 and 103-107 in this rejection, US 20100233251 A1 (of record) is relied upon to provide disclosure of limitations that are not recited in the claims of ‘477. With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of ‘477 in view of these said references. 

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified (see section IV of Applicant’s response filed 6/29/20).  

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified (see section IVB of Applicant’s response filed 10/15/21).  Applicant also argues that the Office has not established that the claims are either anticipated by or been obvious over the reference claims. However, this argument is not persuasive for the reasons of record and those noted above in this office action.

20.  Claims 1, 31, 90 and 93-107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,265,815 (IDS reference) in view of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6. 
 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to have configured the MHC class II restricted epitopes of an allergen not coupled to nanocarriers.  One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order that a subset of epitopes could directly bind to MHC class II on the surface of a cell.  In addition, US 20100233251 A1 (of record) teaches multiple configurations of compositions comprising nanoparticles coupled to immunosuppressants such as rapamycin and further comprising either nanocarriers coupled to MHC class II epitopes of an allergen or wherein the MHC class II epitopes of an allergen are not coupled to nanoparticles.  US 20100233251 A1 provides teachings recited in instant claims 92-95 and 98-107 that are not recited in the claims of ‘815.   With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of ‘815 in view of these said references. 

Claims 1, 31, 90 and 93-107 are directed to an invention not patentably distinct from claims 1-10 of commonly assigned U.S. Patent No. 9,265,815, as enunciated supra. 
 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned U.S. Patent No. 9,265,815, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified (see section IV of Applicant’s response filed 6/29/20).   

The Examiner notes Applicant’s proposal that this rejection be deferred until allowable subject matter has been identified (see section IVB of Applicant’s response filed 10/15/21).  Applicant also argues that the Office has not established that the claims are either anticipated by or been obvious over the reference claims. However, this argument is not persuasive for the reasons of record and those noted above in this office action.

21.  Claims 1, 31, 90 and 93-107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,993,548 in view of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6. 

Recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the application that issued as US 9,983,548 case as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
The claims of 9,993,548 are drawn to a method for generating antigen-specific regulatory B cells that produce IL-10 in a mammalian subject comprising administering a composition that comprises a first population of polymeric synthetic nanocarriers coupled to rapamycin and a second population of polymeric synthetic nanocarriers (NC/NP) coupled to B cell and/or MHC class II restricted epitopes of an antigen.  The NC/NP minimum and maximum dimension obtained by DLS are the same as are recited in the instant claims, the load of rapamycin is the same, the aspect ratio is the same, the epitope is an allergen epitope or an autoimmune disease related antigen, and the percent minimum /maximum dimensions relative to average dimension recited in instant claims 103-107 are identical.      

The claims of 9,993,548 do not recite that the MHC class II restricted epitopes of the allergen or autoantigen are not coupled to the NPs.                                                                                                                                        
 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to have configured the MHC class II restricted epitopes of an allergen or autoantigen not coupled to nanocarriers.  One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order that a subset of epitopes could directly bind to MHC class II on the surface of a cell.  In addition, US 20100233251 A1 (of record) teaches multiple configurations of compositions comprising nanoparticles coupled to immunosuppressants such as rapamycin and further comprising either nanocarriers coupled to MHC class II epitopes of an allergen or wherein the MHC class II epitopes of an allergen are not coupled to nanoparticles.  US 20100233251 A1 provides teachings recited in instant claims 92-95 and 98-100 that are not recited in the claims of ‘9,993,548.   With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of ‘815 in view of these said references. 

Claims 1, 31, 90 and 93-107 are directed to an invention not patentably distinct from claims 1-17 of commonly assigned U.S. Patent No. 9,993,548, as enunciated supra. 
 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned U.S. Patent No. 9,993548, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

22.  Claims 1, 31, 90 and 93-107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,004,802 in view of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6. 

Recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the application that issued as US 10,004,802 case as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
The claims of 10,004,842 are drawn to a method that administers a composition that comprises a first population of polymeric synthetic nanocarriers coupled to rapamycin and a second population of polymeric synthetic nanocarriers coupled to MHC class II restricted epitopes of an antigen that is an allergen or an autoantigen.  The NC/NP (nanoparticle/nanocarrier) minimum and maximum dimension obtained by DLS are the same as are recited in the instant claims, the load of rapamycin is the same, the aspect ratio is the same, the epitope is an allergen epitope or an autoimmune disease related antigen, and the percent minimum /maximum dimensions relative to average dimension recited in instant claims 103-107 are identical.      

The claims of 10,004,842 do not recite that the MHC class II restricted epitopes of the allergen or autoantigen are not coupled to the NPs.                                                                                                                                         
 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to have configured the MHC class II restricted epitopes of an allergen or autoantigen not coupled to nanocarriers.  One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order that a subset of epitopes could directly bind to MHC class II on the surface of a cell.  In addition, US 20100233251 A1 (of record) teaches multiple configurations of compositions comprising nanoparticles coupled to immunosuppressants such as rapamycin and further comprising either nanocarriers coupled to MHC class II epitopes of an allergen or wherein the MHC class II epitopes of an allergen are not coupled to nanoparticles.  US 20100233251 A1 provides teachings recited in instant claims 92-95 and 98-100 that are not recited in the claims of ‘9,993,548.   With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of ‘815 in view of these said references. 

23.  Claims 1, 31, 90 and 93-107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,987,354 in view of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6. 

Recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the application that issued as US 9,987,354 case as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
The claims of 9,987,354 are drawn to a method that administers a composition that comprises a first population of polymeric synthetic nanocarriers coupled to rapamycin and a second population of polymeric synthetic nanocarriers coupled to MHC class II restricted epitopes of an antigen that is an allergen or an autoantigen.  The NP (nanoparticle/nanocarrier) minimum and maximum dimension obtained by DLS are the same as are recited in the instant claims, the load of rapamycin is the same, the aspect ratio is the same, the epitope is an allergen epitope or an autoimmune disease related antigen, and the percent minimum /maximum dimensions relative to average dimension recited in instant claims 103-107 are identical.      

The claims of 9,987,354 do not recite that the MHC class II restricted epitopes of the allergen or autoantigen are not coupled to the NPs.                                                                                                                                         
 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to have configured the MHC class II restricted epitopes of an allergen or autoantigen not coupled to nanocarriers.  One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order that a subset of epitopes could directly bind to MHC class II on the surface of a cell.  In addition, US 20100233251 A1 (of record) teaches multiple configurations of compositions comprising nanoparticles coupled to immunosuppressants such as rapamycin and further comprising either nanocarriers coupled to MHC class II epitopes of an allergen or wherein the MHC class II epitopes of an allergen are not coupled to nanoparticles.  US 20100233251 A1 provides teachings recited in instant claims 92-95 and 98-100 that are not recited in the claims of 9,987,354 as is enunciated supra in this office action.   With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of ‘815 in view of these said references. 

24.  Claims 1, 31, 90 and 93-107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,295,718 in view of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6. 

The claims of 9,295,718 are drawn to a method that administers a composition that comprises a first population of polymeric synthetic nanocarriers coupled to rapamycin and a second population of polymeric synthetic nanocarriers coupled to MHC class II and/or MHC class I restricted epitopes of an antigen that is a therapeutic protein, including an infusible therapeutic protein.  The NP (nanoparticle/nanocarrier) minimum and maximum dimension obtained by DLS are the same as are recited in the instant claims, the load of rapamycin is the same, the aspect ratio is the same, and the limitations recited in instant claims 96-100 are the same.      

The claims of 9,295,718 do not recite that the MHC class II restricted epitopes of the infusible therapeutic protein are not coupled to the NPs, nor the average minimum and maximum dimensions and percentages recited in instant claims 103-107.                                                                                                                                         
 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to have configured the MHC class II restricted epitopes of a therapeutic antigen that is an allergen not coupled to nanocarriers.  One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order that a subset of epitopes could directly bind to MHC class II on the surface of a cell.  In addition, US 20100233251 A1 (of record) teaches multiple configurations of compositions comprising nanoparticles coupled to immunosuppressants such as rapamycin and further comprising either nanocarriers coupled to MHC class II epitopes of an allergen or wherein the MHC class II epitopes of an allergen are not coupled to nanoparticles.  And thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used allergen epitopes.  (Note that the specification of 9,295,718 does not provide a limiting definition for a therapeutic protein, while for example, allergens were well known in the art to be therapeutic proteins for allergy desensitization (for example as evidenced by Uermosi et al (J. Allerg. Clin. Immunol. 2010, 126: 375-383)).  US 20100233251 A1 provides teachings recited in instant claims 103-107 and 97-100 that are not recited in the claims of 9,295,718 as is enunciated above in this office action.   With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of 9,295,718 in view of these said references. 

25.  Claims 1, 31, 90 and 93-107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,652,487 in view of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6. 

Recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the application that issued as US 8,652,487 case as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
The claims of 8,652,487 are drawn to a method that administers a composition that comprises a first population of polymeric synthetic nanocarriers coupled to an mTOR inhibitor and a second population of polymeric synthetic nanocarriers coupled to MHC class II and//or B cell epitopes of an antigen that is an allergen or an autoantigen.  The NP (nanoparticle/nanocarrier), has a minimum dimension obtained by DLS that is the same as are recited in the instant claims, the load range of the mTOR inhibitor encompasses the instantly recited range of the mTOR inhibitor rapamycin, and the aspect ratio is the same.

The claims of 8,652,487 do not recite that the MHC class II restricted epitopes of the allergen or autoimmune antigen are not coupled to the NPs, nor the average maximum dimension, percentages recited in instant claims 103-107, the materials recited in instant claims 96-100, that the nanocarriers are also coupled to MHC class I restricted epitopes, nor the population percentages recited in instant claims 103-107.                                                                                                                                         
 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to have configured the MHC class II restricted epitopes of an allergen or autoimmune antigen not coupled to nanocarriers.  One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order that a subset of epitopes could directly bind to MHC class II on the surface of a cell.  In addition, US 20100233251 A1 (of record) discloses multiple configurations of compositions comprising nanoparticles coupled to immunosuppressants such as rapamycin and further comprising either nanocarriers coupled to MHC class II epitopes of an allergen or autoimmune antigen or wherein the MHC class II epitopes of an allergen or autoimmune antigen are not coupled to nanoparticles.  US 20100233251 A1 provides disclosures recited in instant claims 103-107 that are not recited in the claims of 8,652,487.   US 20100233251 A1 also discloses that rapamycin is an mTOR inhibitor that is coupled to synthetic nanocarriers and used in a composition with MHC II epitopes, and additionally with MHC I epitopes.  With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of 9,295,718 in view of these said references.

Claims 1, 31, 90 and 93-107 are directed to an invention not patentably distinct from claims 1-13 of commonly assigned U.S. Patent No.8,652,487, as enunciated supra. 
 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned U.S. Patent No. 8,652,487, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
26.  Claims 1, 31, 90 and 93-107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,265,815 in view of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6.

The claims of 9,265,815 are drawn to a composition that comprises a first population of polymeric synthetic nanocarriers coupled to rapamycin at the same load as in the instant claims and a second population of polymeric synthetic nanocarriers coupled to MHC class II and/or B cell epitopes epitopes, and optionally MHC I epitopes, of an antigen that is an allergen or an autoantigen.  The NP (nanoparticle/nanocarrier), has a minimum and maximum dimension obtained by DLS that is the same as are recited in the instant claims, and the aspect ratio is the same.

The claims of 9,265,815 do not recite that the MHC class II restricted epitopes of the allergen or autoimmune antigen are not coupled to the NPs, nor the average maximum dimension, percentages recited in instant claims 103-107, the materials recited in instant claims 96-100, that the nanocarriers are also coupled to MHC class I restricted epitopes, nor the population percentages recited in instant claims 103-107.                                                                                                                                         
 
Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to have configured the MHC class II restricted epitopes of an allergen or autoimmune antigen not coupled to nanocarriers.  One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order that a subset of epitopes could directly bind to MHC class II on the surface of a cell.  In addition, US 20100233251 A1 (of record) discloses multiple configurations of compositions comprising nanoparticles coupled to immunosuppressants such as rapamycin and further comprising either nanocarriers coupled to MHC class II epitopes of an allergen or autoimmune antigen or wherein the MHC class II epitopes of an allergen or autoimmune antigen are not coupled to nanoparticles.  US 20100233251 A1 provides disclosures recited in instant claims 103-107 96-107 that are not recited in the claims of 9,265,815 as is enunciated above in this office action and will not be repeated herein.  With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of 9,295,718 in view of these said references.

Claims 1, 31, 90 and 93-107 are directed to an invention not patentably distinct from claims 1-13 of commonly assigned U.S. Patent No. 8,265,815, as enunciated supra. 
 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned U.S. Patent No. 9,265,815, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
 
27.  Claims 1, 31, 90 and 93-107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,441,651 in view of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6.

Recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the application that issued as US 10,441,651 case as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
The claims of 10,441,651 are drawn to a method that administers a composition that comprises a first population of polymeric synthetic nanocarriers coupled to rapamycin or an analog thereof at the same load as in the instant claims and further comprising MHC class II and/or MHC I epitopes of an antigen that is an allergen or an autoantigen.  The NP (nanoparticle/nanocarrier), has a minimum and maximum dimension obtained by DLS that is the same as are recited in the instant claims, and the aspect ratio is the same.

The claims of 10,441,651 do not recite the percentages recited in instant claims 103-107, nor the materials recited in instant claim 96.  
 
US 20100233251 A1 provides disclosures recited in instant claims 103-107 that are not recited in the claims of 10,441,651, as is enunciated above in this office action and will thus not be repeated herein.  With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of 10,441,651 in view of these said references. The method of ‘651 anticipates or makes obvious the instantly claimed composition.

28.  Claims 1, 31, 90 and 93-107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,420,835 in view of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6.

Recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the application that issued as US 10,420,835 case as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
The claims of 10,420,835 are drawn to a method that administers a population of polymeric synthetic nanocarriers having the same minimum and maximum dimensions and aspect ratios as recited in the instant claims that are coupled to rapamycin at the same load as recited in the instant claims, plus administering MHC class I or MHC class II restricted epitopes of an allergen or autoimmune antigen, the same materials and population percentages that are recited in the instant claims, exclusive of that recited in instant claim 96.   

The claims of 10,420,835 do not recite that the nanocarriers and the epitopes are comprised in a same composition, nor the materials recited in instant claim 96. 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have comprised the nanocarriers and epitopes in the same composition, as US 20100233251 A1 discloses such compositions.  One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success in order to make a composition for treating allergies or autoimmune conditions, as is disclosed by US 20100233251 A1.  
 
With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of 10,420,835 in view of these said references.

29.  Claims 1, 31, 90 and 93-107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,039,822 in view of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6.

Recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the application that issued as US 10,039,822 case as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
The claims of 10,039,822 are drawn to a method that administers a population of polymeric synthetic nanocarriers having the same minimum and maximum dimensions and aspect ratios as recited in the instant claims that are coupled to rapamycin at the same load as recited in the instant claims (all claims of ‘822), plus administering an APC presentable antigen that is an allergen or autoimmune antigen (claims 12, 24), the same materials and population percentages that are recited in the instant claims, exclusive of that recited in instant claim 96.   

The claims of 10,039,822 do not recite that the nanocarriers and the APC presentable antigens are comprised in a same composition, nor that they are MHC II or MHC I epitopes of the antigen, nor the materials recited in instant claim 96. 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have comprised the nanocarriers and MHC II and/or MHC I epitopes of the allergen or autoantigen in the same composition, as US 20100233251 A1 discloses such compositions.  One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success in order to make a composition for treating allergies or autoimmune conditions, as is disclosed by US 20100233251 A1.  
 
With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of 10,420,835 in view of these said references.  With regard to claims 13-14 of’822, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have disposed the MHCII and optionally MHC I epitopes (APC presentable antigens) not coupled to nanocarriers.  One of ordinary skill in the art would have been motivated to do this in order that the epitopes can bind directly to MHC on the APCs. US 20100233251 A1 discloses similar compositions that comprise both configurations, and note that claim 12 of ‘822 does not require the APC presentable antigens to be disposed on nanocarriers.  Note that ‘822 discloses what was well known in the art… that an epitope is a part of an antigen that binds to MHC II or MHC I on an APC and further discloses that the epitope itself is an antigen (col. 14 at lines 16-29).

Claims 1, 31, 90 and 93-107 are directed to an invention not patentably distinct from claims 1-24 of commonly assigned U.S. Patent No. 10,039,822, as enunciated supra. 
 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned U.S. Patent No. 10,039,822, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

30.  Claims 1, 31, 90 and 93-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 36-38, 92-99, 104-107, 109, and 110 of 15/061,204 in view of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6.

Recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the application 15/061,204 as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
The claims of 15/061,204 are drawn to a method that administers a population of polymeric synthetic nanocarriers having the same minimum and maximum dimensions and aspect ratios as recited in the instant claims that are coupled to rapamycin or an analog thereof at the same load as recited in the instant claims, plus administering a second population of polymeric synthetic nanocarriers that are coupled to MHC class II restricted epitopes of an allergen, the same materials and population percentages that are recited in the instant claims, exclusive of that recited in instant claim 96.    

The claims of 15/061,204 do not recite that the nanocarriers and the MHCII epitopes are comprised in a same composition and are not disposed on nanocarriers, nor the materials recited in instant claim 96. 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have comprised the nanocarriers and MHC II and/or MHC I epitopes of the allergen or autoantigen in the same composition, as US 20100233251 A1 discloses such compositions.  One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success in order to make a composition for treating allergies or autoimmune conditions, as is disclosed by US 20100233251 A1.  

It would have been prima facie obvious to have configured the MHC class II restricted epitopes of an allergen not coupled to nanocarriers.  One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order that a subset of epitopes could directly bind to MHC class II on the surface of a cell.  In addition, US 20100233251 A1 (of record) discloses multiple configurations of compositions comprising nanoparticles coupled to immunosuppressants such as rapamycin and further comprising either nanocarriers coupled to MHC class II epitopes of an allergen or wherein the MHC class II epitopes of an allergen are not coupled to nanoparticles.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to added MHC I epitopes of the allergen in the same composition, as US 20100233251 A1 discloses such compositions.  One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success in order to make a composition for treating allergies, as is disclosed by US 20100233251 A1.  
 
With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of 15/061,204 in view of these said references.

31. Claims 1, 31, 90 and 93-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8-11, 13, 15, 17, 19, 21, 32, 37, 5, 52, 56 and 69 of application serial no. 16/560,419 in view of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6.

Recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the application 16/560,419 as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
The claims of 16/560,419 are drawn to a composition or dosage form comprising a population of synthetic nanocarriers coupled to an immunosuppressant (that is an mTOR inhibitor in method claim 17) and further comprising a second population of nanocarriers coupled to MHC I or MHC II restricted epitopes of an antigen (that is an allergen or an autoantigen in method claim 6), or to a method for administering these components or administering the mTOR-inhibitor coupled nanocarriers along with MHC I or MHC II restricted epitopes of an allergen or autoantigen, or to a method of making the former components.  The nanoparticles have the same minimum diameter of a particle size as is recited in the instant claims, as well as the same aspect ratio. 

The claims of 16/560,419 do not recite the maximum dimension diameter particle size recited in the instant claims as measured by DLS, nor that 75% of which have the same minimum and maximum dimensions, nor the same materials and population percentages that are recited in the instant claims, nor that the mTOR inhibitor is rapamycin at the load range recited in the instant claims.   

US 20100233251 A1 does have disclosure of these limitations, as has been discussed above in this office action. 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to adopted the maximum dimension, population percentages, and materials recited in the instant claims that are disclosed by US 20100233251 A1.  One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success in order to make a composition for treating allergies or autoimmune conditions, as is disclosed by US 20100233251 A1.  With regard to measuring particle size using DLS, US 2010069426 A1 that is discussed above in this office action does provide this teaching of measuring average particle size using DLS, and so it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have utilized DLS.  One of ordinary skill in the art would have been motivated to do this in order to measure the hydrodynamic radius of the particles by dynamic light scattering as is disclosed by US 2010069426 A1.  

With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of 15/061,204 in view of these said references.

32.  Claims 1, 31, 90 and 93-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8-10, 14, 16, 18, 29, 34, 36, 44, 46, 47, and 53-56 of application serial no. 16/536,154 in view of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6.

Recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the application 16/536,154 as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
The claims of 16/536,154 are drawn to a composition comprising polymeric synthetic nanocarriers coupled to rapamycin at the same load and having the same maximum and minimum dimensions as are recited in the instant claims, and further comprising MHC I and/or MHC II restricted epitopes of an antigen; to a method comprising administering a population of synthetic nanocarriers coupled to immunosuppressant such as an mTOR inhibitor, a second population of such nanocarriers coupled to MHC I and/or MHCII restricted epitopes of an antigen, wherein the antigen is an allergen or an autoantigen, wherein the load of the immunosuppressant is a range that encompasses that recited in the instant claims, wherein the minimum dimension as well as the aspect ratio is the same as is recited in the instant claims; to a method comprising producing the aforementioned first and second populations of synthetic nanocarriers; to a method of administering synthetic nanocarriers coupled to immunosuppressants, and further administering MHC I and/or MHCII restricted epitopes of an antigen, wherein the antigen is an allergen or an autoantigen.

The claims of 16/536,154 do not recite the same materials and population percentages that are recited in the instant claims 96-100 and 103-107.   
 
US 20100233251 A1 does have disclosure of these limitations, as has been discussed above in this office action. 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to adopted the, population percentages and materials recited in the instant claims that are disclosed by US 20100233251 A1.  One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success in order to make a composition for treating allergies or autoimmune disease, as is disclosed by US 20100233251 A1.  

With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of 15/061,204 in view of these said references.

33.  Claims 1, 31, 90 and 93-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28, 46-56, 58, 59, and 64-68 of application serial no. 15/050,397 in view of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6.

Recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the application 15/050,397 as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
The claims of 15/050,397 are drawn to a method of administering a composition comprising a population of polymeric synthetic nanocarriers having the same dimensions and coupled to rapamycin or an analog thereof at the same load as is recited in the instant claims, comprising the same materials, same population percentages, and having the same aspect ratio as are recited in the instant claims, and further comprising administering a MHC I and/or MHC II epitope of an APC presentable antigen, or an allergen or autoantigen, wherein the subject is in need of antigen specific tolerance to the APC presentable antigen. 

The claims of 15/050,397 recite that the APC presentable antigen can be a MHC I and/or MHC class II epitope or an allergen or autoantigen, however they do not recite that the MHC II and/or MHC I restricted epitopes of the APC presentable antigen are from an allergen or an autoantigen. 
 
US 20100233251 A1 does have disclosure of these limitations, as has been discussed above in this office action. 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used as the MHC II and optionally MHC I epitopes of an APC presentable antigen, epitopes of an allergen or an autoantigen coupled to the nanocarriers as disclosed by US 20100233251 A1.  One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success in order to make a composition for treating allergies or autoimmune disease, as is disclosed by US 20100233251 A1.

Claims 1, 31, 90 and 93-107 are directed to an invention not patentably distinct from claims 28, 46-56, 58, 59, and 64-68 of commonly assigned 15/050,397, as enunciated supra. 
 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 15/050,397, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

34.  Claims 1, 31, 90 and 93-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 39, 113, 117-119, 121, and 126-137 of application serial no. 14/810,427 in view of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6.

The claims of 14/810,427 are drawn to a composition comprising polymeric synthetic nanocarriers coupled to rapamycin at the same load and having the same maximum and minimum dimensions and aspect ratio and made of the same materials as are recited in the instant claims, and further comprising MHC I and/or MHC II restricted epitopes of an infusible or injectable therapeutic protein.  The claims of 14/810,427 also recite the same population percentages that are recited in instant claims 97-107.  

The claims of 14/810,427 do not recite that the MHC II and MHC I restricted epitopes are from an allergen, nor the material recited in instant claim 96.  
 
US 20100233251 A1 does have disclosure of a similar composition wherein the MHC II and MHC I restricted epitopes are from an allergen, as has been discussed above in this office action. Allergen proteins were well known to one of ordinary skill in the art to be administered in allergy desensitization protocols, i.e., they are ‘therapeutic proteins’, (for example as evidenced by Uermosi et al (J. Allerg. Clin. Immunol. 2010, 126: 375-383)).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the MHCII and optionally also MHC I restricted epitopes of the allergen as disclosed for the nanocarrier-rapamycin comprising composition disclosed by US 20100233251 A1.  One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success in order to make a composition for treating allergies, as is disclosed by US 20100233251 A1.  

With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of 15/061,204 in view of these said references.

35.  Claims 1, 31, 90 and 93-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of application serial no. 14/742,538 in view of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6.

Recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the application 14/742,538 as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
The claims of 14/742,538 are drawn to a method comprising administering a composition comprising polymeric synthetic nanocarriers coupled to an autoimmune antigen that comprises a peptide and rapamycin or an analog thereof, having the same load of rapamycin and the same minimum and maximum dimension particle as are recited in the instant claims, and wherein the composition is administered to a subject 

The claims of 14/742,538 do not recite that the autoimmune peptides are MHC II and MHC I restricted epitopes are from the autoantigen, the aspect ratio, materials, population percentages recited in instant claims 97-107, nor the material recited in instant claim 96.  
 
US 20100233251 A1 does have disclosure of a similar composition wherein the MHC II and MHC I restricted epitopes are from an autoantigen and having the same aspect ratio, materials and population percentages as recited in instant claims 97-107, as has been discussed above in this office action. 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the MHCII and optionally also MHC I restricted epitopes of the autoantigen as disclosed for the nanocarrier-rapamycin comprising composition disclosed by US 20100233251 A1. One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success in order to make a composition for treating autoimmune disease, as is disclosed by US 20100233251 A1, particularly in light of the fact that MHC epitopes are those that bind to a MHC molecule and the complex thereof is recognized by a T cell and the recitation in base claim 1 of ‘583 that the subject has or is suspected of having a T cell mediated autoimmune disease or disorder.  

With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of 15/061,204 in view of these said references.
						
Claims 1, 31, 90 and 93-107 are directed to an invention not patentably distinct from claims 1-19 of commonly assigned 14/742,583, as enunciated supra. 
 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 14/742,583, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

36.  Claims 1, 31, 90 and 93-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 11, 13, 20, 33, 38, and 40-42 of application serial no. 14/269,042 in view of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6.

Recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the application 14/269,042 as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
The claims of 14/269,042 are drawn to a method comprising administering a composition comprising polymeric synthetic nanocarriers attached to rapamycin or an analog thereof and further comprising administering therapeutic macromolecules that comprises an injectable therapeutic protein and that are not co-formulated with the synthetic nanocarriers and are administered concomitantly to the subject. The rapamycin load is a range that encompasses the instantly recited range.  The mean of a particle size distribution is the same minimum dimension recited in the instant claims, the aspect ratio is the same, and the polymeric materials are the same with the exception of that recited in instant claim 96. 

The claims of 14/269,042 do not recite that the therapeutic protein is an allergen, nor population percentages recited in instant claims 97-107, nor the material recited in instant claim 96, nor that the nanocarriers and the therapeutic macromolecules are present in the same composition.  
 
US 20100233251 A1 does have disclosure of a similar composition wherein the MHC II and MHC I restricted epitopes are from an allergen and having the same population percentages as recited in instant claims 97-107, as has been discussed above in this office action. 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the MHC II and optionally also MHC I restricted epitopes of an allergen as disclosed for the nanocarrier-rapamycin comprising composition disclosed by US 20100233251 A1. One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success in order to make a composition for treating allergies, as is disclosed by US 20100233251 A1. It was well known in the art that allergens are therapeutic proteins (for example as evidenced by Uermosi et al (J. Allerg. Clin. Immunol. 2010, 126: 375-383)). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have placed the nanocarriers in the same composition as the MHC II and optionally MHC I restricted epitopes of an allergen. One of ordinary skill in the art would have been motivated to do this as US 20100233251 A1 discloses either configuration.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have utilized the same population percentages as recited in instant claims 97-107 as the claims of ‘042 are silent as to these said percentages, while US 20100233251 A1 discloses using these said population percentages. 

With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of 14/269,042 in view of these said references.
						
Claims 1, 31, 90 and 93-107 are directed to an invention not patentably distinct from claims 1, 2, 4-6, 11, 13, 20, 33, 38, and 40-42 of commonly assigned 14/269,042, as enunciated supra.  
 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 14/269,042, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

37.  Claims 1, 31, 90 and 93-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 19, 27, 29 and 30 of application serial no. 14/296,204 in view of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record), US 2010069426 A1, and an admission in the specification on page 27 at lines 5-6.

Recent court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.
We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.
Given that Applicant chose to file the application 14/296,204 as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
The claims of 14/296,204 are drawn to a method comprising administering a composition comprising polymeric synthetic nanocarriers attached to rapamycin or an analog thereof and further comprising administering an exogenous antigen such as a therapeutic protein. 

The claims of 14/269,042 do not recite that the therapeutic protein is an allergen, nor that MHC II and optionally MHC I epitopes of an allergen are administered, nor population percentages recited in instant claims 97-107, nor the material recited in instant claim 96, nor any of the nanocarrier dimensions recited in the instant claims, nor the load of rapamycin that is recited in the instant claims.  
 
US 20100233251 A1 does have disclosure of a similar composition wherein the MHC II and MHC I restricted epitopes are from an allergen, the nanocarriers are made of the same materials (exclusive of that recited in instant claim 96), having the same dimensions, and having the same population percentages as recited in instant claims 97-107, as has been discussed above in this office action. It was well known in the art that allergens are therapeutic proteins (for example as evidenced by Uermosi et al (J. Allerg. Clin. Immunol. 2010, 126: 375-383)).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used the MHC II and optionally also MHC I restricted epitopes of an allergen as disclosed for the nanocarrier-rapamycin comprising composition disclosed by US 20100233251 A1 (as discussed above in this office action) and to have adopted the same rapamycin load, particle dimensions, materials, and population percentages as are recited in the instant claims. One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success in order to make a composition for treating allergies, as is disclosed by US 20100233251 A1.

With regard to measuring particle size using DLS, US 2010069426 A1 that is discussed above in this office action does provide this teaching of measuring average particle size using DLS, and so it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have utilized DLS.  One of ordinary skill in the art would have been motivated to do this in order to measure the hydrodynamic radius of the particles by dynamic light scattering as is disclosed by US 2010069426 A1.  


With regard to the inclusion of instant claim 96 in this rejection, the limitations recited therein are taught by the combination of US 20100233251 A1 (of record), Bae et al (Macromolecules, 2009: 42: 3437-3442) as evidenced by the Oxford Dictionary (of record) and an admission in the specification on page 27 at lines 5-6, as is detailed supra in this Office Action.  Thus, instant claim 96 is also rejected on the ground of nonstatutory double patenting as being unpatentable over the said claims of 14/269,042 in view of these said references.
						
Claims 1, 31, 90 and 93-107 are directed to an invention not patentably distinct from claims 1, 7, 8, 19, 27, 29 and 30 of commonly assigned 14/296,204, as enunciated supra.  

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 14/269,042, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

38.  Applicant is reminded that claim 96 is objected to because of the following informality:

Claim 96 recites “wherein the synthetic nanocarriers of the population comprise polymer that is” whereas it should recite ‘wherein the synthetic nanocarriers of the population comprise a polymer that is’.   

Appropriate correction is required.

39.  No claim is allowed.

40.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644